Citation Nr: 1441079	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  10-04 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to a compensable rating for sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1978 to June 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran appeared at a Travel Board hearing in February 2011.  A transcript is of record.  Subsequently, the claim was remanded in August 2012 for additional development, to include scheduling the Veteran for VA examinations.  The Veteran attended the examinations in August 2012.  Thus, there has been substantial compliance with the remand directives and appellate review may continue.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal, other than an Informal Hearing Presentation submitted by the Veteran's representative.


FINDINGS OF FACT

1.  Bilateral hearing loss has been manifested by no worse than level III hearing in right ear and level II hearing in the left ear, and reports of difficulty hearing conversational speech.  

2.  Sinusitis has been manifested by three to six non-incapacitating episodes per year with headaches, pain, and purulent discharge; evidence of prolonged antibiotics lasting four to six weeks or nasal surgery has not been shown.



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.3, 4.7, 4.10, 4.85, 4.87, Diagnostic Code 6100 (2013).

2.  The criteria for a rating of 10 percent, but no higher, for sinusitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.3, 4.7, 4.10, 4.97, Diagnostic Code 6514 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Specifically, evaluations for bilateral hearing loss range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from the Veteran's hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for slightly impaired hearing acuity through level XI for profound deafness.  The results of such testing are charted on Table VI and VII.  See 38 C.F.R. § 4.85.  

The Board notes that exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86.  However, the evidence of record does not demonstrate any "exceptional" pattern as designated by VA regulations; nor has there been any allegation of such.

VA treatment records from March 2008 reflect treatment for cerumen build up in the left ear.  The Veteran denied any pain, dizziness or popping of the ear both before and after the irrigation.  In July 2008 and August 2008, the Veteran was fitted for hearing aids.

At the September 2008 VA audiology examination, the Veteran reported difficulty understanding conversational speech.  Puretone threshold averages in decibels were 47.5 in his right ear and 50 in his left ear.  The speech discrimination scores were 96 and 88 percent in the right and left ears, respectively.  Thus, the examination report yielded a numerical designation of I in the right ear and II in the left ear.  Entering the category designations into Table VII, a non-compensable evaluation is for assignment under Diagnostic Code 6100.

In September 2009, another VA audiology examination was provided in which puretone threshold averages in decibels were 43.75 in the right ear and 41.25 in the left ear.  Speech discriminations scores were 80 and 96 in the right and left ears, respectively.  Thus, the examination report yielded a numerical designation of III in the right ear and I in the left ear.  Entering the category designations into Table VII, a  non-compensable evaluation is once again for assignment under Diagnostic Code 6100.  The examiner indicated the Veteran's hearing loss would have no significant impact on his occupation.  

At the February 2011 Board hearing, the Veteran testified that he had difficulty maintaining conversations in noisy environments and that he read lips during conversations.  

Most recently, in August 2012, the Veteran's puretone threshold averages in decibels were 59 in the right ear and 54 in the left ear.  Speech discrimination scores were 84 percent in both ears.  This results in a numerical designation of III in the right ear and II in the left ear, which, in turn, results in a non-compensable evaluation based on Table VII in Diagnostic Code 6100.  The VA examiner noted the Veteran's ears were clear, but the Veteran indicated that he had trouble understanding conversational speech.  He also reported wearing hearing protection while working as an electrician.  

Therefore, throughout the appeal period, audiograms results consistently produce a non-compensable rating under Diagnostic Code 6100.

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that as a lay person the Veteran is competent to report symptoms such as difficulty hearing conversational speech, but is not competent, meaning medically trained and qualified, to report that his hearing acuity is of sufficient severity to warrant a 10 percent or greater evaluation under VA's tables for rating hearing loss disabilities because such an opinion in considered to be a medically complex question (which requires medical training in evaluating hearing impairment and conducting audiometric testing, which the Veteran has not been shown to have).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1372; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In sum, when evaluating the Veteran's bilateral hearing loss, the Board finds that, even after considering the effects of the disability on the Veteran's activities of daily living, the preponderance of the evidence is against the claim for a compensable rating.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.85, Diagnostic Code 6100; Gilbert, 1 Vet. App. at 49; Lendenmann, 3 Vet. App. at 349.  The Board also finds no other diagnostic codes would be appropriate to evaluate the Veteran's bilateral hearing loss.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Next, the Board must address the Veteran's increased rating claim for sinusitis.  The Veteran contends that his symptoms are of such severity to warrant a compensable rating.  

Scheduler ratings for sinusitis are provided by application of the General Rating Formula for Sinusitis (General Formula) found at 38 C.F.R. § 4.97.  The General Formula provides that a non-compensable rating is warranted for sinusitis detected by X-ray only.  A 10 percent rating is warranted when there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis.  A maximum 50 percent rating is warranted following radical surgery with chronic osteomyelitis or for near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  An "incapacitating episode" of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97.  

The evidence shows that the Veteran's sinusitis has been manifested by three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A rating of 10 percent, but no higher, is therefore warranted.

At both the November 2008 and September 2009  VA examinations, there was no evidence of significant acute or chronic sphenoid sinus disease.  However, at the November 2008 examination, the Veteran reported that he was last treated with a Z-Pak for a sinus infection two months prior.  He also provided private records from 2006 noting a Z-Pak prescription.

The Veteran's private physician, Dr. D.D. provided a statement in March 2010 indicating that the Veteran was treated for sinusitis with prolonged antibiotic, averaging at least three times a year.  Dr. D.D. further stated that the Veteran's "attacks cause [him] to suffer from headaches, pain and loss of work during recovery."  Therefore, while Dr. D.D. stated that the Veteran's treatment included "prolonged" antibiotic, the letter does not clearly indicate that the treatment lasted four to six weeks, as required under Diagnostic Code 6514.

VA treatment records from May 2010 note the Veteran sought treatment for three weeks of congestion and cough that returned after he was provided a Z-Pak for his symptoms.  He also reported a headache and clear mucous.  Tenderness was observed over the frontal and maxillary sinuses.  He was placed on Doxycycline for fourteen days.  

At the February 2011 Board hearing, the Veteran testified that he uses prescription medications, such as Allegra, to manage his symptoms.  He reported sinus swelling and drainage but stated he was not currently taking any antibiotics.   He reported pain, sinus headaches, pain behind the eyes, above the eyes, or at the cheeks associated with his sinusitis.  Such symptoms are capable of lay observation.  

In August 2012, the Veteran underwent a VA sinus examination.  He complained of constant sinus drainage, and worsening bifrontal and bilateral maxillary sinus headaches were noted.  He also stated that he gets two to three infections per year requiring antibiotics, with the longest course being approximately two weeks.  He reported missing work approximately two to three times per year due to sinusitis symptoms.  The examiner concluded the Veteran did not "appear to have significantly severe sinusitis or sinus disability based on the objective evidence reviewed."

Therefore, a review of the evidence reflects that the Veteran has consistently reported at least two non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge.  While he reported missing work two or three times a year, there is no evidence of sinusitis requiring bed rest and treatment by a physician as required under 38 C.F.R. § 4.97.   However, Dr. D.D.'s letter does support the Veteran's claim in that he indicated the Veteran had an average of three sinusitis attacks per year.  Thus, a 10 percent disability rating for sinusitis is warranted.  

A rating in excess of 10 percent is not warranted, however, as the competent medical evidence has not demonstrated sinusitis episodes requiring four to six weeks of antibiotic treatments or any sinus surgeries.  Indeed, the Veteran has consistently reported antibiotic treatment no longer than two weeks in duration, which is also confirmed in treatment records.  Therefore, the preponderance of the evidence is against a 20 percent rating.  

The Board has also considered whether referral for extra-schedular consideration is warranted for the Veteran's service-connected bilateral hearing loss and sinusitis.  Thun v. Peake, 22 Vet. App. 111 (2008).  With regard to the Veteran's bilateral hearing loss, the Board has specifically considered the functional effect of his hearing disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 453-54 (2007).  Here, however, the medical evidence fails to show that the schedular evaluation is inadequate.  The Veteran's main symptom is difficulty hearing conversational speech, which is contemplated by the rating criteria.  Simply stated, while the Veteran may, in fact, have some problems hearing conversations well, these types of problems, generally, would not impair his ability to obtain work, as reflected in the VA examiner's finding.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  

With regard to the Veteran's sinusitis, his symptoms include headaches, pain, and purulent discharge, which are all part of the rating criteria.  Moreover, the Veteran has indicated that he only misses work two to three times per year due to his symptoms.  Such a limitation does not reflect marked interference with employment.  Also in this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by an August 2008 letter to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, private treatment records, statements in support of the claim by the Veteran and his representative, hearing testimony, and several VA examinations.  

VA examination reports have been associated with the claims file and reflect a thorough assessment of the Veteran's disabilities.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.  Moreover, the Veteran has not challenged the examinations' adequacy or the competency of the examiners.  Accordingly, VA's duty to provide a VA examination is satisfied.  

As noted, the Veteran testified at a hearing before the Board in February 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

In the present case, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.

Entitlement to a rating of 10 percent, but no higher, for sinusitis is granted, subject to the law and regulations governing the payment of monetary benefits.



______________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


